Filed 7/18/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 114







State of North Dakota, 		Plaintiff and Appellee



v.



Kyle Jordan Varnson, 		Defendant and Appellant







No. 20130041







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Debbie Gordon Kleven, Judge.



AFFIRMED.



Per Curiam.



Faye A. Jasmer, Assistant State’s Attorney, 124 South Fourth Street, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for plaintiff and appellee; on brief.



David C. Thompson (on brief), 321 Kittson Avenue, P.O. Box 5235, Grand Forks, N.D. 58206-5235, for defendant and appellant; on brief.

State v. Varnson

No. 20130041



Per Curiam.

[¶1]	Kyle Varnson appeals a district court judgment after conditionally pleading guilty to driving under the influence.  Varnson argues law enforcement did not have a reasonable and articulable suspicion to stop his vehicle.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner